Citation Nr: 9905707	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  93-00 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland



THE ISSUE

Entitlement to service connection for the residuals of a head 
injury to include headaches.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1984 to 
December 1990.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a June 1991 rating decision of the RO.

In September 1994, February 1996 and April 1998, this case 
was remanded by the Board for additional development of the 
record.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran currently suffers from post traumatic 
headaches as the likely result of a head injury in service.  



CONCLUSION OF LAW

The veteran's post traumatic headaches are due to an injury 
which was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5107, 7104 (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 
(1998).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the appellant is required to 
comply with 38 U.S.C.A. § 5107(a).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet.App. 
49 (1990).

The veteran contends that he suffers from headaches as the 
result of a head injury incurred during his military service.  

The veteran's service medical records are negative for any 
treatment of a head injury in service.  The records, however, 
do contain a July 1985 treatment note indicating that the 
veteran was seen for complaints related to a headache and 
nausea.  

The veteran was afforded a VA examination in July 1995.  At 
that time, he reported that he had been injured in 1990 when 
a gun mounted on the vehicle on which he was riding swung and 
knocked him off of the vehicle.  According to the veteran, he 
landed on the ground on the back of his head.  He denied 
having been subject to headaches prior to this injury, but 
reported having headaches approximately three times per week 
lasting up to four hours in duration thereafter.  Based on 
the ensuing examination, the evaluating physician diagnosed 
post traumatic headaches, which in his opinion were related 
to the injury described by the veteran.  It was noted in the 
examination report, however, that the claims file was not 
available for review at the examination.  

Following a Board remand in February 1996, the veteran was 
afforded another VA examination in May 1997.  At that time, 
the veteran reported an injury in 1990 after falling off a 
vehicle.  He stated that he woke up in the hospital several 
hours later and was told that he had a "blood clot on the 
brain."  He noted that he currently experienced headaches on 
a twice daily basis lasting from one to two hours in 
duration.  The examining physician diagnosed post traumatic 
headaches which seemed to be a residual of his head injury in 
service.  Once again, however, it was noted in the 
examination report that the claims file was not available for 
review.

Consequently, the RO subsequently referred the examination, 
along with the claims file, back to the examining physician 
for clarification of his diagnosis and opinion.  In December 
1997, the physician prepared an addendum based on his review 
of the claims folder which included an opinion that "the 
evidence in the claims folder is consistent with the history 
that I obtained and my diagnosis as in the report."

The Board finds that the preponderance of the evidence 
supports the veteran's claim of service connection for the 
residuals of a head injury, to include headaches.  

The Board notes significantly that the veteran originally 
filed a claim for service connection for the residuals of a 
head injury in January 1991, very shortly after he was 
discharged from service in December 1990, lending credibility 
to his assertion of the injury in service.  Further, the VA 
examinations conducted in July 1995 and May 1997, along with 
the December 1997 addendum, confirmed a diagnosis of post 
traumatic headaches referable to a head injury in service.  

Thus, the Board finds that service connection for post 
traumatic headaches as the residuals of a head injury is 
warranted.  



ORDER

Service connection for post traumatic headaches is granted.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

